Citation Nr: 1521523	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for joint/nerve pain of the lumbar spine (low back disorder) secondary to service-connected Human Immunodeficiency Virus (HIV).

3. Entitlement to service connection for bilateral joint/nerve pain of the knees (bilateral knee disorder) secondary to service-connected HIV.

4. Entitlement to service connection for bilateral joint/nerve pain of the hips (bilateral hip disorder) secondary to service-connected HIV.

5. Entitlement to service connection for bilateral joint/nerve pain of the shoulders (bilateral shoulder disorder) secondary to service-connected HIV.

6. Entitlement to service connection for joint/nerve pain of the feet (bilateral foot disorder) secondary to service-connected HIV.

7. Entitlement to service connection for left hand carpal tunnel syndrome (CTS) secondary to service-connected HIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to July 1993.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims of secondary service connection for degenerative joint disease of the low back, knees, hips, shoulders, and feet due to service-connected HIV have been re-characterized as claims of service connection for joint/nerve pain due to HIV and/or HIV medications.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran testified before the undersigned at a September 2013 video-conference hearing.  The undersigned kept the record open for 30 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is included in the claims file.

The Virtual VA paperless claims processing system includes additional evidence that is relevant to this appeal.

The issues of entitlement to service connection for a low back disorder, bilateral knee disorder, bilateral hip disorder, bilateral shoulder disorder, bilateral foot disorder, and CTS secondary to service-connected HIV are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran withdrew his claim of entitlement to service connection for PTSD in a written statement dated September 25, 2013.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated September 25, 2013 the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for PTSD.  See also September 2013 Hearing Transcript.  The Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal.  Because the Veteran has withdrawn his appeal there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for a left shoulder disorder is dismissed.


REMAND

The Veteran has reported that his primary care provider has stated that medications prescribed for his service -connected disorder cause or aggravate his multi-joint pain. Because this suggests a etiology (cause), the secondary service connection claims are REMANDED for further development, to include providing a VA examination.  The case is REMANDED for the following actions:


1. Provide the Veteran with release forms and request that he identify any relevant private medical records (PMRs) that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified PMRs and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).

2. Provide the Veteran with VCAA notice as to the requirements for establishing service connection on a secondary basis and VA's duty to assist the Veteran in obtaining the likes of PMRs.

3. Obtain any outstanding VA medical records (VAMRs) from November 2013 onwards and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response to directive 1, schedule an examination with an opinion as to whether any or all of the Veteran's joint/nerve disorders, to include CTS, relate to his service-connected HIV.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must diagnose the Veteran's joint/nerve disorders, before determining whether any of the diagnosed disorders relate to his service-connected HIV.  Specifically, the examiner must diagnose the Veteran's low back 

disorder, bilateral knee disorder, bilateral hip disorder, bilateral shoulder disorder, and bilateral foot disorder.  If the examiner is unable to diagnose any of the claimed joint/nerve disorders, s/he must explain why diagnosis is not possible and reconcile her or his findings (i.e., the lack of diagnosis) with the medical evidence of record.

b. The VA examiner must opine as to whether any or all of the Veteran's diagnosed joint/nerve disorders as well as his CTS were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected HIV and/or by the medications prescribed to manage his HIV.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence, INCLUDING ANY PERTINENT EVIDENCE ADDED TO THE RECORD AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

May and June 1995 Private Medical Records (PMRs), documenting a normal MRI of the thoracolumbar spine and normal nerve conduction studies of the upper and lower extremities.



September 1996 PMRs, noting that X-rays revealed a normal left shoulder.

February 1997 PMRs, noting tender and aching joints.

July 2002 VA Examination Report, evaluating the Veteran's general health.

September 2002 PMRs, noting knee pain as a consequence of the Veteran's elevated weight.

September 2002, January 2003, and March 2003 PMRs, documenting a history of morbid obesity and rapid weight gain prior to weight reduction surgery in August 2010.

October 2002 PMRs, noting that the Veteran has had chronic plantar tendonitis bilaterally for years.

September 2003 VAMRs, noting a history of gout.

November 2003 VA Examination Report, noting that the Veteran was diagnosed as having HIV in 1993 and that he experienced bilateral foot, right ankle, and knee pain.




August 2008 VA Examination Report: diagnosing right knee and back strain, left knee degenerative changes status post meniscectomy in 2006, mild arthritis of the hips, and spurs in the feet bilaterally; and finding no right shoulder problems and associating the Veteran's left shoulder pain with the neck and not the shoulder joint.

March 2010 VAMRs: listing CTS, morbid obesity, flat feet, arthralgia of the knees, and pes planus as ongoing medical problems; and mentioning mild bilateral knee osteoarthritis but finding that knee X-rays revealed nothing clinically significant and that the "[a]rticular surfaces of the femoral condyles and tibial plateaus [of] both knees are smooth and well maintained without arthritis."

March 2010 VAMRs (physical activity summary), noting that the Veteran's arthritis limits his ability to engage in regular exercise.

April 2010 VAMRs, reporting increased left hip pain for the last four days and bilateral hip pain for the last year.

August 2010 VAMRs, noting orthoscopic surgery involving the left knee in 2005, hip pain, and knee arthralgia.

October 2010 VA Examination Report, finding no degenerative joint disease in the shoulders, spine, knees, hips, or feet, diagnosing neck sprain, and observing low back and hip pain.

January 2011 VAMRs, noting some improvement in the Veteran's mild bilateral knee osteoarthritis with left patella tendonitis.

November 2011 VAMRs: diagnosing left hip and bilateral knee arthralgia and left CTS; noting chronic right knee pain for two years characterized by soreness and stiffness and exacerbated by bending; recommending bracing the right knee; and observing that a bilateral knee X-ray from March 2011 did not show any evidence of arthritis.

April 2012 VAMRs, diagnosing right knee degenerative joint disease with lateral tear and mild subluxation.

May 2012 VAMRs, documenting multiple abnormalities, to include degenerative changes, of the right knee based on an MRI study.

June 2012 VAMRS, finding that the Veteran does not have a spinal cord injury, paralysis, or neurologic disease.

September 2012 VAMRs, observing that a February 2012 MRI of the right knee showed abnormal marrow signals, that a repeat MRI in May 2012 showed stable marrow abnormalities, and diagnosing a right knee meniscal tear.

December 2012 and February 2013 VAMRs, documenting right knee arthroscopy and meniscectomy with no post-operation complications and good improvement.

September 2013 VAMRs, reporting intermittent right arm pain from the elbow to the wrist and diagnosing the Veteran as having CTS.

September 2013 Hearing Transcript, testifying that: the Veteran's joint/nerve disorders are secondary to his service-connected HIV and to the medications prescribed to treat his HIV, and that they do not relate to service; he experiences numbness and pain throughout his upper and lower body; his tendons have deteriorated to the point where they might snap; he has had knee surgery and been diagnosed as having arthritis; and a VA physician's assistant (T.M.) suggested that his joint/nerve problems were attributable to his HIV and HIV treatment.

October 2013 VAMRs: reporting total compliance with the Veteran's medical regiment as well as pain in the right knee, right ankle, and both hips; and finding no significant abnormality in connection with the Veteran's hips and new surgical clips attached to the lower lumbar spine.

October 2013 VAMRs, noting a VA request for documentation that the Veteran's arthralgia is "HIV related or HIV medication related" and documenting a response by T.M. that "I see no way these sxs can be referable to HIV or HIV meds."

October 2013 VAMRs (radiological report), noting multilevel disc protrusions in the cervical spine and a mild degree of spinal stenosis.

November 2013 VAMRs, diagnosing degenerative joint disease of the knees bilaterally.

d. The examiner must provide a complete explanation of his or her opinions, based on his or her clinical experience and medical expertise, and on established medical principles.  The examination report MUST ADDRESS THE INTERNET ARTICLES/ABSTRACTS listed on the manila folder received in October 2013 and associated with the physical claims file.  If any of the requested VA medical opinions cannot be given, the examiner must state the reason(s) why.

5. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing adequate explanations in support of the requested opinions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for 1) a low back disorder secondary to service-connected HIV, 2) a bilateral knee disorder secondary to service-connected HIV, 3) a bilateral hip disorder secondary to service-connected HIV, 4) a bilateral shoulder disorder secondary to service-connected HIV, 5) a bilateral foot disorder secondary to service-connected HIV, and 6) CTS secondary to service-connected HIV.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


